DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the amended claim set received 12/05/2020 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (Health and Safety Executive Research Report 430) in view of Reale (General Electric paper GER-4222A, provided by Applicant), Baron (US 2009/0321607), and Chillar (US 2008/0178590) with additional evidence from Jones (US 3,857,245).
Regarding independent Claims 1 and 20, Wall discloses an off-shore gas turbine system (see page v.: turbine applications include a floating structure comprising an FPSO, i.e., Floating Production Storage and Off-loading vessel) comprising a floating structure (the FPSO) with at least one deck and a baseplate mounted on the at least one deck (page 11, first paragraph; page 23, second and third paragraphs) and a gas turbine (page i., "Gas turbines are widely used offshore for a variety of purposes including power generation, compression pumping and water injection”).  Wall further 
Wall does not disclose the gas turbine having: a low pressure compressor, a high pressure compressor, a combustor, a high pressure turbine, an intermediate pressure turbine and a low pressure turbine; the low pressure compressor being driven into rotation by the intermediate pressure turbine and the high pressure compressor being driven by the high pressure turbine; the low pressure turbine having a load coupling; at least one driven equipment mechanically connected to the load coupling of the low pressure turbine and driven into rotation by the low pressure turbine; wherein an intercooler is provided between the low pressure compressor and the high pressure compressor, air at a first pressure value delivered by the low pressure compressor flowing through the intercooler before being delivered to the high pressure compressor; and wherein the baseplate is supported on the at least one deck separately from the intercooler; and the intercooler is connected to an exit diffuser scroll case of the low-pressure compressor and to an inlet collector scroll case of the high pressure compressor through respective displacement-tolerant fluid connections.
Reale teaches a gas turbine system comprising:
(page 2, Figs. 1-2) a gas turbine having: a low pressure compressor, a high pressure compressor, a combustor, a high pressure turbine, an intermediate pressure turbine and a low pressure turbine; the low pressure compressor being driven into rotation by the intermediate pressure turbine and the high pressure compressor being 
at least one driven equipment mechanically (such as a generator, read Configurations, page 7) connected to the load coupling of the low pressure turbine and driven into rotation by the low pressure turbine (see Figs. 1-2); 
wherein an intercooler (any of the heat exchangers of Figs. 3, 4, or 6) is provided between the low pressure compressor and the high pressure compressor (as indicated in Figs. 1-2), air at a first pressure value delivered by the low pressure compressor (inherently, air leaving a compressor has a pressure) flowing through the intercooler before being delivered to the high pressure compressor (see Figs. 1-2); and 
wherein the gas turbine and driven equipment (auxiliary skid as shown in Fig. 6) is supported/mounted separately from the intercooler (see Fig. 3: intercooler heat exchanger remotely supported with respect to the rest of the gas turbine system; Fig. 4: intercooler heat exchanger supported remotely from the rest of the gas turbine system; Fig. 6: shows the intercooler remotely supported from the gas turbine system including the driven equipment/auxiliary skid); and the intercooler is connected to an exit diffuser scroll case of the low-pressure compressor and to an inlet collector scroll case of the high pressure compressor (see Fig. 2) through respective displacement-tolerant fluid connections (see bellows expansion joints of Fig. 4 positioned on each of the ducts between the intercooler and gas turbine engine; read description of expansion bellows at page 3 third paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the gas turbine of Wall with the gas turbine system including the gas turbine and 
Wall in view of Reale as discussed does not teach the gas turbine engine and driven equipment are each supported by a (single) baseplate.
Baron discloses in Figs. 1-3, a mounting system 20 comprising a baseplate 40 mounted to a deck 26.  Baron teaches the baseplate 40 supports a gas turbine 12 (read para. 0012, ll. 7-9) and driven equipment 14.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wall in view of Reale to include the mounting system including the baseplate which supports the gas turbine and driven equipment as taught by Baron in order to protect the gas turbine and driven equipment from damage under both low torque levels and high torque levels (Baron para. 0024).  It is an obvious result of the combination that the exit diffuser scroll case and the inlet collector scroll case each being a portion of the engine are connected to the baseplate on which the engine is mounted.
While Wall in view of Reale and Baron teaches the intercooler is supported/mounted separately from the baseplate which supports the gas turbine and driven equipment, Wall in view of Reale and Baron does not explicitly teach wherein the intercooler is also mounted on an intercooler platform.
Chillar discloses in Fig. 1, an intercooler supported/mounted separately from a gas turbine (see compressor intercooling skid).  Chillar teaches the intercooler mounted on an intercooler platform/skid 55 (read para. 0004).
It would have been obvious to one of ordinary skill in the art to have further modified Wall in view of Reale and Baron so that the intercooler is mounted on an intercooler platform/skid as taught by Chillar in order to simplify installation and reduce the amount of ship-board assembly work (Jones col. 3, ll. 26-33). 
Regarding Claim 2, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall in view of Reale in view of Baron as discussed above does not teach wherein a bleeding system is arranged between the exit diffuser scroll case of the low-pressure compressor and the intercooler the bleeding system comprising a stack and silencer arrangement, supported on the at least one deck separately from the baseplate.
Reale further discloses the integrated gas turbine system of the combination comprising a variable bleed valve system (page 4, Intercooler System Design, first sentence; see indicated structure in Fig. 4 which is also present in Figs. 3 and 6) arranged between the exit diffuser scroll case of the low-pressure compressor and the intercooler (see VBV stack and silencer in Figs. 3, 4, and 6), the variable bleed valve system comprising a stack and silencer arrangement, supported on the deck separately from the baseplate (see Figs. 3-6, stack and silencer are placed to the side of the gas turbine driver package).
It would have been obvious to one of ordinary skill in the art to have included the further defining structure of the gas turbine taught by Reale for the reasons discussed above.
Regarding Claims 3-6, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall in view of Real in view of Baron in view of Chillar as discussed above does not teach wherein the baseplate is connected to the at least one deck with an isostatic connection; wherein the baseplate is connected to the at least one deck by means of a three-point connection; wherein the three point connection comprises three joints arranged under the baseplate and between the baseplate and the at least one deck of the floating structure and are positioned at the vertices of an isosceles triangle; and wherein the three point connection comprises a first joint, a second joint and a third joint, wherein the first joint is arranged under the turbine, along a centerline thereof and at a flow connection between the gas turbine and the intercooler; and wherein the second joint and the third joint are arranged under the driven equipment.
Baron further teaches wherein the incorporated mounting system 20 including baseplate 40 of the combination is connected to the at least one deck 26 with an isostatic connection (a three-point connection including 3 joints 50, 52, and 54 as shown in Figs. 1-3; the three-point connection reading on an isostatic connection as read at para. 0031 of the instant specification which reads "a substantially isostatic connection system, for example a three-point support system is used, whereby the baseplate 31 is connected to the deck 25 by means of three joints); wherein the baseplate 20 is connected to the at least one deck by means of a three-point connection (as discussed); 
It would have been obvious to one of ordinary skill in the art the time of filing to have modified Wall in view of Reale in view of Baron in view of Chillar to include the three-point connection with the claimed features which are components of the already incorporated baseplate mounting system as taught by Baron for the reasons discussed above.
Regarding Claim 7, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall further discloses wherein the driven equipment comprises at least one compressor (read section 5.2 beginning at page 27).
Regarding Claim 8, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall further discloses in Fig. 24 of 
Regarding Claim 9, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall further discloses in Fig. 24 of page 30 a first compressor (H.P. Compressor) and a second compressor (L.P. Compressor) arranged in series (as shown in the figure) and wherein a gearbox (Gearbox of figure) is arranged between the gas turbine (including the Power Turbine) and the first compressor (H.P. Compressor).
Regarding Claim 10, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall further discloses in Fig. 24 of page 30 wherein the driven equipment comprises at least a first compressor (L.P. compressor) and a second compressor (H.P. compressor) arranged in series; and wherein a gearbox (Gearbox) is arranged between the first compressor and the second compressor (see Fig. 24).
Regarding Claim 11, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall in view of Real in view of Baron in view of Chillar as discussed above does not teach wherein the gas turbine is supported by a gas turbine platform constrained to the baseplate.
Baron further discloses that within the already incorporated mounting system 20, the gas turbine engine 12/16 is supported by a gas turbine platform (comprising elements 48) constrained to the baseplate 40 (see Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Wall in view of Reale in view of Barron in view of Chillar further to include the gas turbine platform constrained to the baseplate of the already incorporated mounting system as taught by Baron for the reasons discussed above.
Regarding Claim 12, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall in view of Real in view of Baron in view of Chillar as discussed above does not teach wherein the driven equipment is supported by a load platform constrained to the baseplate.
Baron further discloses that within the already incorporated mounting system 20, the driven equipment 14 is supported by a load platform (comprising elements 46 and the plate supported by elements 46) constrained to the baseplate 40 (see Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Wall in view of Reale in view of Barron in view of Chillar further to include the load platform constrained to the baseplate of the already incorporated mounting system as taught by Baron for the reasons discussed above.
Regarding Claim 13, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall additionally discloses Fig. 24 of page 30 wherein the driven equipment comprises a first compressor (L.P. compressor) and a second compressor (H.P. compressor).  Wall in view of Reale in view of Baron in view of Chillar does not teach wherein each the first compressor and the second compressor are supported by a respective first compressor platform and a 
Baron further discloses that within the already incorporated mounting system 20, the driven equipment 14 is supported by a load platform (comprising elements 46 and the plate supported by elements 46) connected to the baseplate 40 (see Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Wall in view of Reale in view of Baron in view of Chillar so that the first compressor (a first driven equipment) and the second compressor (a second driven equipment) are each supported by a respective platform and the platforms are connected to the baseplate as taught by Baron as part of the mounting system employed protect the gas turbine and driven equipment from damage under both low torque levels and high torque levels (Baron para. 0024).
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (Health and Safety Executive Research Report 430) in view of Reale (General Electric paper GER-4222A, provided by Applicant), Baron (US 2009/0321607), and Chillar (US 2008/0178590) and further in view of Morimoto (JP 2013-139540; references made to US 2015/0007763 which shares priority data) and Mitchell (US 3,791,682).
Regarding Claims 14 and 17, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  As discussed above Wall teaches the floating structure as an FPSO which is a Floating Production Storage and Off-loading vessel.  Wall in view of Reale in view of Baron in view of Chillar as discussed above does not explicitly teach wherein the baseplate and the intercooler are 
Morimoto teaches in Figs. 1-2 an FPSO 1.  Wall teaches the FPSO comprises at least one deck includes multiple decks at different levels (Fig. 1, see upper deck on which elements 41 sit, second/middle deck referenced with ‘f’, and lower deck in which elements 43 reside; read para. 0062).  Morimoto additionally teaches placing a system 12 having multiple associated equipment 41-46 on different levels of the decks (see Fig. 1, read para. 0061).
It would have been obvious to one of ordinary skill to have modified the system of Wall to include the floating structure having at least one deck comprising multiple decks as taught by Morimoto in order to provide a marine floating system with better safety and comfort than a conventional FPSO (Morimoto para. 0045) with the multiple decks providing more deck/floor space for fitting equipment than a singular deck.
Mitchell teaches in Figs. 1-4 a gas turbine 12 positioned on at least one deck 24 and associated equipment 14 placed on a second deck 20 at a different/lower level than the at least one deck (see Fig. 1) and the gas turbine 12 is at least partly vertically overlapping the associated equipment 14 (see Figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Wall in view of Reale in view of Baron in view of Chillar so that the gas turbine system associated equipment (the intercooler) is placed on second deck at a different/lower level than the at least one deck an at least partly vertically overlapping the gas turbine (the gas turbine of the combination is mounted on 
Regarding Claims 15, 16, 18, and 19, Wall in view of Reale in view of Baron in view of Chillar teaches the claimed invention as discussed above.  Wall in view of Reale in view of Baron in view of Chillar does not explicitly teach wherein the intercooler is placed on a second deck under the at least one deck at a different level than the at least one deck and wherein the baseplate and the intercooler are at least partly vertically overlapping.
Morimoto teaches in Figs. 1-2 an FPSO 1.  Wall teaches the FPSO comprises at least one deck (Fig. 1, see upper deck on which elements 41 sit) and a second deck (Fig. 1, second/middle deck referenced with ‘f’) at a different level located under the at least one deck (see Fig. 1).  Morimoto additionally teaches placing a system 12 having multiple associated equipment 41-46 on different levels of the decks (see Fig. 1, read para. 0061).
It would have been obvious to one of ordinary skill to have modified the system of Wall to include the floating structure having at least one deck comprising multiple decks as taught by Morimoto in order to provide a marine floating system with better safety and comfort than a conventional FPSO (Morimoto para. 0045) with the multiple decks providing more deck/floor space for fitting equipment than a singular deck.
Mitchell teaches in Figs. 1-4 a gas turbine 12 positioned on at least one deck 24 and associated equipment 14 placed on a second deck 20 at a different/lower level under the at least one deck (see Fig. 1) and the gas turbine 12 is at least partly vertically overlapping the associated equipment 14 (see Figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to have further modified Wall in view of Reale in view of Baron in view of Chillar so that the gas turbine system associated equipment (the intercooler) is placed on second deck at a different/lower level than the at least one deck an at least partly vertically overlapping the gas turbine (the gas turbine of the combination is mounted on a baseplate) as taught by Mitchell in order to provide a compact gas turbine system which requires minimum floor (deck) space (Mitchell col. 1, ll. 15-21).

Response to Arguments
The applicant argues that prior art in the claim 1 and 20 rejections fails to teach or suggest a system comprising a baseplate and an intercooler platform mounted on the at least one deck and the intercooler platform mounted separate(ly) from the baseplate as claimed.  Wall (the base reference) teaches a floating structure having at least one deck with a baseplate mounted on the at least one deck wherein a gas turbine is, in turn, mounted on the baseplate to the at least one deck.  Reale teaches an improved gas turbine which includes a remotely mounted intercooler which, within the combination, replaces the gas turbine of Wall.  When the improved gas turbine taught by Reale replaces the gas turbine of Wall which is mounted on the at least one deck, the improved gas turbine including the remotely mounted intercooler is mounted on the at least one deck.  Chillar teaches an intercooler mounted on an intercooler platform/skid and the gas turbine system is modified so that the intercooler of the combination is mounted on the intercooler platform/skid taught by Chillar.  The intercooler which is mounted on the at least one deck of the combination is modified to 
Additionally, the invention of claims 1 and 20 amounts to taking a known gas turbine engine plant (the LMS100 taught by Reale) which includes an intercooler supported on separate structure from the gas turbine engine, placing it on a deck of a floating structure (Wall teaches it is known to place gas turbine engine plants on a deck of a floating structure), and using known mounting structures including a vibrational baseplate for mounting the gas turbine engine and the driven equipment (the baseplate taught by Baron for protecting the engine and equipment) and a platform for mounting the intercooler (the skid taught by Chillar).  Placing a platform under the intercooler or any other equipment will allow the equipment to be delivered and lowered onto the floating without fastening and unfastening the equipment to a delivery truck or boat, to a crane to place the equipment on the floating platform, and to the floating structure itself (see motivation for using mounting skids in the rejection as described by Jones).  It is also noted that gas turbine engine equipment is ordinarily mounted to horizontal floor structure or the ground as opposed to lifted and placed onto walls so the claimed mounting of the equipment on at least one deck is how one of ordinary skill would mount the gas turbine engine equipment to a floating structure since a deck represents the horizontal floor of a floating structure.  No unexpected results of the combination of claim elements is described anywhere within the disclosure so it appears that all claim elements are simply used to perform their customary and ordinary function without any unexpected results.  It is unclear which portion of the claimed invention is novel or possibly makes a contribution over the state of the art because taking known structure 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/R. F./                                                                      
Examiner, Art Unit 3741